ORDER
PER CURIAM.
Lavern Alford (Mother) appeals from the trial court’s judgment entered, in accordance with a jury verdict, in favor of Williams E. Hines, M.D., on Mother’s wrongful death claim for the death of her child, Nicole Alford. We affirm.
We have reviewed the briefs of the parties and the record on appeal. The judgment is supported by substantial evidence and is not against the weight of the evidence. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. The judgment is affirmed in accordance with Rule 84.16(b).